PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


RODOLFO BEJARANO-URRUTIA,            
                       Petitioner,
                v.
                                            No. 04-2270
ALBERTO R. GONZALES, Attorney
General,
                      Respondent.
                                     
             On Petition for Review of an Order of
              the Board of Immigration Appeals.
                         (A72-752-363)

                     Argued: May 24, 2005

                     Decided: July 5, 2005

        Before WILKINS, Chief Judge, and NIEMEYER
                 and SHEDD, Circuit Judges.



Petition granted and remanded by published opinion. Chief Judge
Wilkins wrote the majority opinion, in which Judge Shedd joined.
Judge Niemeyer wrote a dissenting opinion.


                          COUNSEL

ARGUED: William O. Smith, Richmond, Virginia, for Petitioner.
Michelle Elizabeth Gorden, Senior Litigation Counsel, UNITED
STATES DEPARTMENT OF JUSTICE, Civil Division, Office of
Immigration Litigation, Washington, D.C., for Respondent. ON
BRIEF: Peter D. Keisler, Assistant Attorney General, M. Jocelyn
2                   BEJARANO-URRUTIA v. GONZALES
Lopez Wright, Assistant Director, UNITED STATES DEPART-
MENT OF JUSTICE, Civil Division, Office of Immigration Litiga-
tion, Washington, D.C., for Respondent.


                              OPINION

WILKINS, Chief Judge:

  Rodolfo Bejarano-Urrutia (Petitioner) petitions for review of a final
order of removal. We grant the petition and remand for further pro-
ceedings.

                                   I.

   Petitioner, a citizen and native of Mexico, legally entered the
United States in 1994. After remaining here continuously from that
time, in 1998 he became a lawful permanent resident. In 2001, Peti-
tioner was involved in an automobile accident in which the driver of
the other vehicle was killed. As a result, he was indicted by a Chester-
field County, Virginia grand jury for aggravated involuntary man-
slaughter, see Va. Code Ann. § 18.2-36.1 (LexisNexis 2004), and for
driving under the influence, see Va. Code Ann. § 18.2-266 (Lexis-
Nexis 2004). Pursuant to a plea agreement, the Government amended
the indictment, and Petitioner pleaded guilty to simple involuntary
manslaughter in violation of Va. Code Ann. § 18.2-36 (LexisNexis
2004) and to the driving under the influence charge. He was sen-
tenced to 10 years’ imprisonment, with eight years suspended.

   After being remanded to state custody, Petitioner was served with
a notice to appear charging him with removabillity under 8 U.S.C.A.
§ 1227(a)(2)(A)(iii) (West 1999) for having been convicted of an
aggravated felony. Petitioner was subsequently also charged with
removability under 8 U.S.C.A. § 1227(a)(2)(A)(i)(I) (West 1999) for
having been convicted of a crime involving moral turpitude within
five years of his entry into the United States.

   Petitioner denied removability and moved to dismiss the removal
action. The immigration court granted the motion, and the Govern-
                    BEJARANO-URRUTIA v. GONZALES                       3
ment appealed. While that appeal was pending, Petitioner completed
his prison sentence and was remanded to federal custody. Subse-
quently, the Board of Immigration Appeals, in a two-to-one decision,
reversed the ruling of the immigration court as to Petitioner’s remov-
ability under 8 U.S.C.A. § 1227(a)(2)(A)(iii) (conviction of an aggra-
vated felony) and entered a final removal order. The Board made no
ruling regarding Petitioner’s removability under 8 U.S.C.A.
§ 1227(a)(2)(A)(i)(I).

                                   II.

   Petitioner argues that the Board erred in determining that his con-
viction for involuntary manslaughter under Va. Code Ann. § 18.2-36
was for an aggravated felony. We agree.

   An alien is removable under 8 U.S.C.A. § 1227(a)(2)(A)(iii) if he
has been convicted of an aggravated felony after being admitted to
this country. The Government maintains that Petitioner’s involuntary
manslaughter offense was an aggravated felony because it was a
crime of violence. See 8 U.S.C.A. § 1101(a)(43)(F) (West 1999)
(defining "aggravated felony" to include "a crime of violence . . . for
which the term of imprisonment [is] at least one year" (internal quota-
tion marks & footnote omitted)). As is relevant here, "crime of vio-
lence" means "any . . . offense that is a felony and that, by its nature,
involves a substantial risk that physical force against the person or
property of another may be used in the course of committing the
offense." 18 U.S.C.A. § 16(b) (West 2000) (internal quotation marks
omitted). In determining whether a crime fits this definition, the court
must look to the "intrinsic nature of the crime, not to the facts of each
individual commission of the offense." United States v. Aragon, 983
F.2d 1306, 1312 (4th Cir. 1993); see Leocal v. Ashcroft, 125 S. Ct.
377, 381 (2004) (holding that the language of § 16 "requires us to
look to the elements and the nature of the offense of conviction, rather
than to the particular facts relating to petitioner’s crime"). The crime
at issue here, a violation of Va. Code Ann. § 18.2-36, requires the
killing of a person as a proximate result of the defendant’s reckless
disregard for human life. See Hargrove v. Commonwealth, 394 S.E.2d
729, 731 (Va. Ct. App. 1990).

  The United States Supreme Court recently interpreted § 16(b) in a
way that makes plain the correct result in this case:
4                   BEJARANO-URRUTIA v. GONZALES
     [Section 16(b)] simply covers offenses that naturally involve
     a person acting in disregard of the risk that physical force
     might be used against another in committing an offense. The
     reckless disregard in § 16 relates not to the general conduct
     or to the possibility that harm will result from a person’s
     conduct, but to the risk that the use of physical force against
     another might be required in committing a crime. The clas-
     sic example is burglary. A burglary would be covered under
     § 16(b) not because the offense can be committed in a gen-
     erally reckless way or because someone may be injured, but
     because burglary, by its nature, involves a substantial risk
     that the burglar will use force against a victim in completing
     the crime.

Leocal, 125 S. Ct. at 383 (footnote omitted).* Indeed, the Leocal
Court went on to explain that, under this definition of "use," a viola-
tion of the Florida DUI statute there at issue was not a § 16(b) crime
of violence because "[t]he risk that an accident may occur when an
individual drives while intoxicated is simply not the same thing as the
risk that the individual may ‘use’ physical force against another in
committing the DUI offense." Id. at 383 n.7. For this reason, the
Court added that "[i]n no ‘ordinary or natural’ sense can it be said that
a person risks having to ‘use’ physical force against another person
in the course of operating a vehicle while intoxicated and causing
injury." Id. at 383.

   For the same reason, a violation of Va. Code Ann. § 18.2-36—
which here was apparently accomplished with the very conduct that
the Leocal Court explained did not involve the potential "use" of
physical force—is not a crime of violence under § 16(b). Although
the crime of violating Va. Code Ann. § 18.2-36 intrinsically involves
a substantial risk that the defendant’s actions will cause physical
harm, it does not intrinsically involve a substantial risk that force will
be applied "as a means to an end." Jobson v. Ashcroft, 326 F.3d 367,
373 (2d Cir. 2003) (employing the same analysis to hold that a New
York conviction for involuntary manslaughter was not a crime of vio-
lence under § 16(b)).

   *We note that Leocal had not yet been decided when the Board issued
its decision.
                    BEJARANO-URRUTIA v. GONZALES                      5
   The Government argues that Leocal is not controlling here because
the Leocal Court explained—in dictum—that it was not presented
"with the question whether a state or federal offense that requires
proof of the reckless use of force against a person or property of
another qualifies as a crime of violence" since "DUI statutes such as
Florida’s do not require any mental state with respect to the use of
force against another person, thus reaching individuals who were neg-
ligent or less." Leocal, 125 S. Ct. at 384. The Government points out
that a violation of § 18.2-36, on the other hand, does require reckless
disregard for human life. See Gallimore v. Commonwealth, 436
S.E.2d 421, 424 (Va. 1993). However, it bears repeating that a reck-
less disregard for human life is distinguishable from a reckless disre-
gard for whether force will need to be used. See Leocal, 125 S. Ct.
at 383 n.7. Moreover, the conclusion of the Leocal Court that "[i]n no
‘ordinary or natural’ sense can it be said that a person risks having to
‘use’ physical force against another person in the course of operating
a vehicle while intoxicated and causing injury," id. at 383, strongly
indicates that the result in Leocal would have been the same even had
a violation of the statute there at issue required recklessness rather
than mere negligence. Thus, we conclude that Leocal is controlling
here.

                                  III.

   In sum, because the Board erred in holding that Petitioner’s § 18.2-
36 conviction was for an aggravated felony, we grant the petition for
review and remand to the Board for further proceedings consistent
with this opinion.

                           PETITION GRANTED AND REMANDED

NIEMEYER, Circuit Judge, dissenting:

   The Board of Immigration Appeals ordered Rodolfo Bejarano-
Urrutia removed to Mexico pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii)
(providing for the deportation of aliens who are "convicted of an
aggravated felony," including a "crime of violence") because
Bejarano-Urrutia had been convicted of involuntary manslaughter
under Virginia law. Bejarano-Urrutia had pleaded guilty in May 2002
to one count of involuntary manslaughter, in violation of Va. Code
6                   BEJARANO-URRUTIA v. GONZALES
Ann. § 18.2-36, and to one count of driving under the influence, in
violation of Va. Code Ann. § 18.2-266. He was sentenced to 11 years’
imprisonment with 9 years suspended. Because the involuntary man-
slaughter charge of which Bejarano-Urrutia was convicted is a crime
of violence and therefore an "aggravated felony," I would affirm the
decision of the Board.

   The majority concludes, employing the categorical approach to
determine whether Bejarano-Urrutia was convicted of an "aggravated
felony," that involuntary manslaughter under Virginia law is not an
aggravated felony because it is not necessarily a crime of violence. It
relies on the Supreme Court’s recent decision in Leocal v. Ashcroft,
125 S. Ct. 377 (2004), and observes that while a violation of Virginia
Code § 18.2-36 may "intrinsically involve[ ] a substantial risk that the
defendant’s actions will cause physical harm, it does not intrinsically
involve a substantial risk that force will be applied ‘as a means to an
end.’" Ante at 4 (citation omitted). The majority thus concludes that
Leocal’s holding that a Florida DUI statute was not intrinsically a
crime of violence compels the conclusion that Bejarano-Urrutia’s
conviction for involuntary manslaughter under Virginia law also was
not a conviction of a crime of violence.

   I respectfully submit, however, that Leocal does not control this
case because the Florida statute that was involved in Leocal is materi-
ally different from the Virginia statute involved here. In Leocal, the
Supreme Court considered whether violation of a Florida DUI statute
categorically constituted an "aggravated felony" — that is, a "crime
of violence," 8 U.S.C. § 1101(a)(43)(F), which is defined to involve
"the use of physical force against [a] person," 18 U.S.C. § 16(a) —
for purposes of deporting an alien under 8 U.S.C. § 1227(a)(2)(A)(iii).
Observing that the Florida statute did not have "a mens rea compo-
nent" and required only "a showing of negligence in the operation of
a vehicle," Leocal, 125 S. Ct. at 380, the Court concluded that the
Florida statute was not a crime of violence, id. at 382-83. As the
Court repeatedly noted, "[t]he Florida statute, while it require[d] proof
of causation of injury, [did] not require proof of any particular mental
state." Id. at 381. A crime of violence, on the other hand, requires "a
higher degree of intent than negligent or merely accidental conduct."
Id. at 382. Making the limit of its holding crystal clear, the Supreme
Court stated:
                    BEJARANO-URRUTIA v. GONZALES                       7
       This case does not present us with the question whether
    a state or federal offense that requires proof of the reckless
    use of force against a person or property of another qualifies
    as a crime of violence under 18 U.S.C. § 16.

Id. at 384.

   Thus, the question before us is whether the Virginia involuntary
manslaughter law, under which Bejarano-Urrutia was convicted, is a
"crime of violence," as defined by 18 U.S.C. § 16, or a statute like the
Florida statute in Leocal that criminalized "negligent or merely acci-
dental conduct." See Leocal, 125 S. Ct. at 382.

    We begin with the statutory definitions. The Immigration and Nat-
uralization Act (the "INA" or "Act") provides that "[a]ny alien who
is convicted of an aggravated felony at any time after admission is
deportable." 8 U.S.C. § 1227(a)(2)(A)(iii). The Act defines an "aggra-
vated felony" as a "crime of violence (as defined in section 16 of Title
18) . . . for which the term of imprisonment [is] at least one year." Id.
§ 1101(a)(43)(F) (footnote omitted). Section 16(a) of Title 18 defines
a "crime of violence" as "an offense that has as an element the use
. . . of physical force against the person or property of another." Thus
an aggravated felony includes a crime of violence, which must have,
as an element, the use of physical force against the person or property
of another. When the predicate offense for removability under the
INA is supplied by state law, we of course look to that State’s law to
determine whether it has "as an element the use . . . of physical force
against the person or property of another."

   I agree with the majority that, when looking to state law, we must
use a "categorical" approach, under which we look to the generic
nature of the offense of conviction rather than the specific conduct of
the offender. The categorical approach is dictated by Congress’
choice to define the condition of deportation in terms of "convict-
[ions]," 8 U.S.C. § 1227(a)(2)(A)(iii), rather than "conduct." See Tay-
lor v. United States, 495 U.S. 575, 600-01 (1990). Because Congress
has employed similar language in several statutory provisions, the cat-
egorical approach applies in a variety of contexts. See, e.g., Shepard
v. United States, 125 S. Ct. 1254, 1258 (2005) (Armed Career Crimi-
nal Act); Leocal, 125 S. Ct. at 381 (INA); Taylor, 495 U.S. at 600-01
8                   BEJARANO-URRUTIA v. GONZALES
(Armed Career Criminal Act); United States v. Pierce, 278 F.3d 282,
286 (4th Cir. 2002) (United States Sentencing Guidelines); United
States v. Aragon, 983 F.2d 1306, 1312-13 (4th Cir. 1993) (Travel
Act). Regardless of whether the statute that relies on the predicate of
a prior "conviction" is a Travel Act provision, part of the INA, a sen-
tencing provision, or some other statute, this approach focuses on the
"elements and the nature of the offense of conviction, rather than
. . . the particular facts relating to the petitioner’s crime." Leocal, 125
S. Ct. at 381.

   In addition to being a faithful interpretation of the statutory lan-
guage, the categorical approach has the practical advantage of avoid-
ing prolonged and duplicative litigation by forbidding inquiry into
facts previously presented and tried. As we explained previously,
such an inquiry "would become a series of minitrials for each prior
offense, which would be both costly and unreliable." Pierce, 278 F.3d
at 286; see also Taylor, 495 U.S. at 601 ("[T]he practical difficulties
and potential unfairness of a factual approach are daunting").

   To discern the intrinsic nature of the Virginia involuntary man-
slaughter statute involved here, we look to the elements that constitute
the offense and must be proved to obtain a conviction. First, the pros-
ecutor must prove that the defendant engaged in

     acts of commission or omission of a wanton or wilful
     nature, showing a reckless or indifferent disregard of the
     rights of others, under circumstances reasonably calculated
     to produce injury, or which make it not improbable that
     injury will be occasioned, and the offender knows, or is
     charged with the knowledge of, the probable result of his
     acts.

Gallimore v. Commonwealth, 436 S.E.2d 421, 424 (Va. 1993) (quot-
ing Bell v. Commonwealth, 195 S.E. 675, 681 (Va. 1938)) (internal
quotation marks omitted). Second, the defendant’s conduct must have
proximately caused the death of another. Id. The crime of involuntary
manslaughter in Virginia thus encompasses both active commissions
and passive omissions. See Bell, 195 S.E. at 681; Kelly v. Common-
wealth, 592 S.E.2d 353, 357-58 (Va. Ct. App. 2004) (affirming con-
viction for involuntary manslaughter based on the defendant’s
                   BEJARANO-URRUTIA v. GONZALES                      9
omission — i.e. his failure to ensure that his daughter had been
removed from her car seat in a closed van).

   To qualify as a crime of violence under 18 U.S.C. § 16, Virginia’s
statute must involve (1) the use against the person or property of
another (2) of physical force. Addressing the first element, the Leocal
Court held that the "use of" physical force "against the person or
property of another," see 18 U.S.C. § 16(a), requires "a higher degree
of intent than negligent or merely accidental conduct," Leocal, 125 S.
Ct. at 382. Leocal’s holding left open the question of whether a men-
tal state of recklessness suffices under 18 U.S.C. § 16. Under the Leo-
cal Court’s logic, however, it is clear that a crime requiring a mens
rea of recklessness can be a "crime of violence." That is, the Court
explained that to "use [something] against the person . . . of another"
is to "actively employ[ ] [something] against another person." Id.
(emphasis omitted) (internal quotations marks and citations omitted).
Unlike a person who accidentally injures another person, a person
who acts recklessly in bringing about harm to another is aware of the
nature of his conduct and thus can be said to be "actively employ-
[ing]" the physical force that results in injury "against another." See
id.; see also United States v. Trinidad-Aquino, 259 F.3d 1140, 1146
(9th Cir. 2001) ("[T]he crime need not be committed purposefully or
knowingly, but it must be committed at least recklessly"); In re
Alcantar, 20 I. & N. Dec. 801, 813 (BIA 1994) ("18 U.S.C. § 16(b)
does not require specific intent to do violence. It includes at a mini-
mum reckless behavior . . .").

   In short, because Virginia’s involuntary manslaughter statute
requires a mens rea of recklessness, see Craig v. Commonwealth, 538
S.E.2d 355, 360 (Va. Ct. App. 2000), it satisfies 18 U.S.C. § 16’s
requirement that it involve the use of physical force against the per-
son or property of another.

   Once it is established that Bejarano-Urrutia was convicted of a
crime with the requisite mens rea to involve a "use" of force "against"
the person of another, it becomes necessary to address whether the
offense of involuntary manslaughter under Virginia law involves the
use of "physical force." The answer to that question depends on
whether the offender caused the death of another through an act of
commission or an act of omission. An act of commission that results
10                  BEJARANO-URRUTIA v. GONZALES
in the death of another will always involve some sort of physical
force. A "commission" is the "act of committing, performing, or
doing." Webster’s Third New International Dictionary 457 (Philip
Babcock Gove et al. ed., 1993). "Force" is defined as "[p]ower, vio-
lence, or pressure directed against a person or thing." Black’s Law
Dictionary 656 (7th ed. 1999). The modifier "physical" narrows the
definition to a particular kind of force, that is, "[f]orce consisting in
a physical act." Id. And, "physical" means "material" or "relating to
the body." Webster’s Third New International Dictionary, supra, at
1706. To cause the death of another through an "act . . . of doing" nec-
essarily requires the actor to put into motion some sort of "force" or
"pressure" that eventually reaches the "body" of the victim. Thus, it
involves "physical force."

   An omission, on the other hand, seldom, if ever, will involve physi-
cal force since, by definition, an omission is a failure to act. See
Black’s Law Dictionary, supra, at 1116 (defining "omission" as "[a]
failure to do something"). Because Virginia’s definition of involun-
tary manslaughter encompasses both commissions and omissions, the
fact that Bejarano-Urrutia was convicted of involuntary manslaughter
does not, without more knowledge, enable us to determine whether he
was convicted of a crime of violence — that is, a crime involving
physical force.

   In such circumstances — where the statute at issue is divisible and
"encompasses some acts that are grounds for removal and others that
are not" — a court may look beyond the fact of conviction to the
record of conviction to determine the nature of the offense. In re
Vargas-Sarmiento, 23 I. & N. Dec. 651, 654 (BIA 2004); see also
Bazan-Reyes v. INS, 256 F.3d 600, 606 (7th Cir. 2001); In re
Sweetser, 22 I. & N. Dec. 709, 714-15 (BIA 1999); cf. Taylor, 495
U.S. at 602; United States v. Kirksey, 138 F.3d 120, 124 (4th Cir.
1998) (interpreting a similar provision under the Sentencing Guide-
lines to allow examination of the facts stated in the charging docu-
ment where the "definition of the prior crime of conviction is
ambiguous"). The record of conviction includes "the charging docu-
ment, a plea agreement, a verdict or judgment of conviction, a record
of the sentence, or a plea colloquy transcript." Dickson v. Ashcroft,
346 F.3d 44, 53 (2d Cir. 2003) (relying on the list of documents that
constitute proof of a conviction provided by 8 U.S.C.
                    BEJARANO-URRUTIA v. GONZALES                      11
§ 1229a(c)(3)(B)); see also Shepard, 125 S. Ct. at 1263; Vargas-
Sarmiento, 23 I. & N. Dec. at 654. Thus, the Supreme Court has noted
that when a court subjects a statute to the categorical analysis under
the Armed Career Criminal Act ("ACCA") and the statute proves
ambiguous, the court may look to the indictment and jury instructions
to understand the nature of the predicate offense:

    For example, in a State whose burglary statutes include
    entry of an automobile [which would not qualify as a predi-
    cate under the ACCA] as well as a building [which would
    qualify as a predicate under the ACCA], if the indictment or
    information and jury instructions show that the defendant
    was charged only with a burglary of a building, and that the
    jury necessarily had to find an entry of a building to convict,
    then the Government should be allowed to use the convic-
    tion for enhancement.

Taylor, 495 U.S. at 602; see also Shepard, 125 S. Ct. at 1259 (apply-
ing Taylor’s reasoning to guilty pleas).

   When we apply this canon of the categorical analysis to the Vir-
ginia involuntary manslaughter statute — which can be violated with
conduct that either involves the use of physical force or is passive and
need not involve the use of physical force — we look to the record
of conviction to determine whether the defendant was convicted of a
crime of violence involving the use of physical force. In doing so in
this case, we need look no further than the charging document on
which Bejarano-Urrutia was convicted. The indictment to which he
pleaded guilty charged:

    Bejarano[-]Urrutia, on or about July 28, 2001, . . . did
    unlawfully and feloniously kill and slay Sybil Renee
    McDaniel by negligence so gross, wanton and culpable as
    to show a reckless disregard of human life . . . .

(Emphasis added).

   If the indictment used the word "kill" alone, it might have left open
the possibility that Bejarano-Urrutia caused the death of McDaniel
12                 BEJARANO-URRUTIA v. GONZALES
through an omission. By charging him with "slay[ing]" McDaniel,
however, the indictment eliminated that possibility because to "slay"
means "to deprive of life by force" or "put . . . to death violently."
Webster’s Third New International Dictionary, supra, at 2140
(emphases added). Thus, Bejarano-Urrutia was convicted of a crime
involving physical force. This conclusion is fortified also by
Bejarano-Urrutia’s guilty plea — contained in the same plea agree-
ment — to driving under the influence, in violation of Virginia Code
§ 18.2-266, which raises the inference that McDaniel’s death was
caused by a drunk driving incident and therefore by physical force.

   Because the established categorical approach reveals that the invol-
untary manslaughter crime of which Bejarano-Urrutia was charged
and convicted was a crime of violence that constitutes aggravated fel-
ony under 8 U.S.C. § 1101(a)(43)(F), I would affirm the decision of
the Board concluding that Bejarano-Urrutia is removable under 8
U.S.C. § 1227(a)(2)(A)(iii).